Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's position for the lexicographical limitations
Based upon applicant’s response on Remarks page 12, filed on 11/20/2020 and the specification of  instant application, the limitation of “initiating a colorant decision point” has been interpreted as ‘loading the colorant decision point from a computer-readable storage medium” for this allowance. 
Allowable Subject Matter
Claims 1-20 are allowed.

After completing a thorough search of independent claims 1, 11 and 20, the closest reference to Beymore et al. (US 20140278253) discloses a system for processing of spectrometric data and method thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claims 1, 11 and 20.
 	Regarding claims 1, 11 and 20, a computer system/method/computer program product for parallel processing spectrometric data to identify coating texture effect comprising “one or more processors; and one or more computer-storage media.. to receive spectrometric data from a target coating; initiate a first set of colorant decision points, wherein the first set of colorant decision points comprises: a first colorant decision point for identifying a probability that a first effect pigment type is present within a target coating, .. comprising a first set of independent calculations of the spectrometric data .. about the presence of the first effect pigment type within the target coating, and a second colorant decision point for identifying a probability that a second effect pigment type is present within the target coating, .. comprising a second set of independent calculations of the spectrometric data .. about the presence of the second effect pigment type within the target coating, wherein the first set of independent calculations are different than the second set of independent calculations; calculate in parallel each colorant decision point within the first set of colorant decision points, wherein each colorant decision point provides a probability that a different effect pigment type is present within the target coating; and calculate a set of final colorant probabilities, wherein each final colorant probability within the set of final colorant probabilities is calculated by combining a unique subset of probabilities calculated by the first set of colorant decision points, wherein each final colorant probability indicates a probability that an associated colorant is present within the target coating” along with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886